Citation Nr: 1740173	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to August 31, 1993, for the award of service connection for Guillain-Barré syndrome (GBS).


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a 100 percent evaluation for GBS effective from August 31, 1993.  

The Board in a June 2015 decision granted an earlier effective date of October 6, 1988, for service connection for GBS.  However, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court), and the Court by a January 2017 Memorandum Decision vacated that Board decision and remanded the case for actions consistent with the Court's decision.  
 

FINDINGS OF FACT

1.  The RO by a December 1984 decision denied service connection for GBS.  The Veteran did not appeal that decision or submit relevant evidence within one year of notification of the decision; therefore, it is final.

2.  The next subsequent request to reopen the claim for service connection for GBS, following the December 1984 decision denying GBS, was received on October 6, 1988.  The RO ultimately denied that claim for service connection for GBS in April 1994, and upon appealing that decision to the Board, the Board in a June 2012 decision granted service connection for GBS.  


CONCLUSION OF LAW

The requirements to establish an effective date of October 6, 1988, but no earlier, are met for the award of service connection for GBS.  38 U.S.C.A. §§ 5110, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000, VA has a duty to notify and assist a claimant in the development of a claim. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014);  38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  The Veteran's claim of entitlement to an earlier effective date for the grant of service connection for GBS stems from his disagreement with the initial effective date assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In addition, the Board finds that the duty to assist a claimant has been satisfied. Various post-service medical records are on file, and a VA examination was conducted in conjunction with the Veteran's service connection claim.  To the extent new evidence has been added to the claims file since the last adjudication by the RO, the Board finds it is not relevant to the claim on appeal and, as such, there is no prejudice to the Veteran in proceeding with adjudication of the claim.

The Court in its January 2017 Memorandum Decision required that the Board address whether the Veteran's August 3, 1973 statement and a September 1973 VA examination for compensation purposes constituted new and material evidence submitted within one year of a September 1972 rating decision so that 38 C.F.R. § 3.156(b) and 38 C.F.R. § 3.400(q) apply.  The Board herein addresses this issue, inasmuch as the Board finds that finality did not attach to the September 1972 decision denying service connection for GBS.  However, as discussed below, the Board also determines that the resulting pendency of the claim for service connection for GBS was subsequently extinguished by the finality of the April 1976, January 1979, and December 1984 RO decisions adjudicating and denying the claim for service connection for GBS.  Specifically, any pending claim from prior to 1973 was finally adjudicated by December 1984, and thus, was no longer a pending claim. Juarez v. Peake, 21 Vet.App. 537 (2007) (Pending claim that is subsequently adjudicated is finally adjudicated by subsequent decision and hence no longer pending).  Hence, by those subsequent final adjudications in April 1976, January 1979, and December 1984, the question of finality of the September 1972 decision was rendered moot and ultimately does not pertain to the determination herein of an effective date for service connection for GBS.   Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110 ; 38 C.F.R. 
 § 3.400(q)(2), (r).

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101 (a) (West 2014); 38 C.F.R. § 3.151 (2016).  A "claim" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p) (2015).  Any communication or action indicating an intent to apply for one or more benefits administered by VA may be considered an informal claim.  See 38 C.F.R. § 3.155 (a) (2016).  The benefit sought must be identified, though it need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992); see also Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Veteran effectively contends that he is entitled to an earlier effective date for the grant of service connection for GBS than that assigned, including based on non-finality of prior decisions.  

The RO first adjudicated a claim for service connection for GBS in September 1972.  It based that rating action in part on a VA examination conducted in August 1972.  At the examination the Veteran reported a history of difficulties arising from bed, feeling tired, and having difficulty in overcoming stiffness in his legs.  He then reported that all of these symptoms began in service in December 1969, with symptoms since then becoming more noticeable.  The examiner noted the Veteran's history of onset of debilitating symptoms of GBS in May 1972 a few days after appendectomy surgery, with some improvement since then but with remaining difficulty walking, with continued use of crutches.  The May 1972 examiner opined that the condition developed in service, based on findings that the Veteran's symptoms in service were early symptoms of GBS, which subsequently became "clinically obvious."  

The RO in the September 1972 decision denied service connection for GBS based on GBS usually being "a self[-]limiting and acute condition and that recovery is usually full and complete."  In short, the RO denied the claim because it did not expect the Veteran to have a chronic condition resulting from GBS, or, as the RO put it, "permanency of the [V]eteran's disability is not shown."

Upon subsequent VA examination in September 1973 the Veteran was shown to have persistent disability resulting from the GBS with some persistent foot drop with "practically no dorsiflexion of the feet," weakness of trunk muscles, atrophy of both thighs and both legs, swaying of the hips, and slight atrophy of the small muscles of the hands.  The examiner diagnosed GBS, and hence persistence of the condition was then demonstrated, contrary to the expected non-persistence which was the basis of the September 1972 denial.  Hence, the September 1973 examination constituted new and material evidence to reopen the claim.  Because the September 1973 examination was within one year of the date of notice to the Veteran of the September 1972 RO decision denying service connection for GBS, finality did not attach to the September 1972 decision.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  

However, the RO in the subsequent rating decision in October 1973, the RO explicitly considered the 1973 examination and determined that the claim for GBS was reopened, but it failed to adjudicate the claim on the merits, instead merely concluding, "Medical information contained in the report of 9-18-73 is considered new and material evidence and the rating of 9-26-72 is amended accordingly."  The Board notes that prior to February 1, 1990, RO determinations were not required to include the reasons for denying a claim.  See 38 U.S.C.A. § 5104 (b); Veterans' Benefits Amendments of 1989, Pub. Law. No. 101-237, § 115(a)(1), 103 Stat. 2062, 2065-66  (1989); see also Dolan v. Brown, 9 Vet. App. 358, 362 (1996).  However, here the RO in the October 1973 decision effectively determined that the claim was reopened without addressing the merits of the claim.  The adjudicative statement by the RO in October 1973 is self-contradicting since if the claim is reopened it must then be readjudicated, and not merely subject to amendment of the prior decision by the recognition of the existence of new facts.  The Board accordingly concludes that the RO did not adjudicate the claim on the merits in October 1973, and the claim remained pending at that time.  

The next RO decision addressing the claim for service connection for GBS was in April 1976, following the Veteran's February 1976 petition to reopen the claim.  The RO in April 1976 considered the claim for service connection for GBS, finding that no new evidence to support the claim had been presented, and continuing the same basis of denial as from October 1973.  However, as already noted, there was effectively no adjudication on the merits in October 1973, and hence no rationale to support that claim on the merits.  However, also as noted, the RO was not required to provide a rationale in April 1976.  Dolan, 9 Vet. App. at 362.   Following the April 1976 decision, the Veteran did not submit a notice of disagreement within the following one-year appeal period and new and material evidence also was not submitted during that one-year appeal period.  Hence, finality attached to the April 1976 decision.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2016); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Board observes that while the pendency of the claim for service connection for GBS continued as a result of the non-adjudication of the claim in October 1973, pendency of the claim ceased with the April 1976 decision denying the claim and with that April 1976 decision becoming final.  Furthermore, even if finality did not attach to the April 1976 decision, finality attached to the subsequent RO decisions in January 1979 and December 1984. Both the January 1979 and December 1984 decisions denied the claim for service connection for GBS on the merits, and the Veteran did not submit a notice of disagreement within the one-year appeal period following these decisions, nor did he submit new and material evidence during the one-year appeal period following each of these decisions.  Id.  Hence, any pendency of a claim prior to 1973 was extinguished by the final RO decisions in April 1976, January 1979, and/or December 1984.  See Ingram v. Nicholson, 21 Vet.App. 232, 243 (2007) ("A reasonably raised claim remains pending until there is a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent claim for the same disability.") (Emphasis added) (internal quotation omitted).

The Veteran next filed a petition to reopen the claim of service connection for GBS on October 6, 1988, which the Board in a June 2015 decision ultimately found to be the date of filing of the claim which resulted in the grant of service connection, so that the Board in June 2015 found the effective date for service connection for GBS to be October 6, 1988.  The Board now concurs with its prior (now vacated) decision.  Because the December 1984 RO decision was final, the earliest date for service connection is the subsequent date of request to reopen the claim, on October 6, 1988.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Hence, an effective date for service connection for GBS of October 6, 1988 is warranted, but not earlier.  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as to the extent of the grant of benefits herein, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) 
(West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date of October 6, 1988, but not earlier, is granted for service connection for GBS.  







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


